UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1794



ALLSTATE INSURANCE COMPANY,

                                              Plaintiff - Appellee,

          versus


NANCY MARIE HELDRETH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-162-1)


Submitted:   September 11, 2003        Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Marie Heldreth, Appellant Pro Se. Ellen R. Archibald, KESNER,
KESNER & BRAMBLE, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Nancy     Marie     Heldreth   appeals      the    district      court’s    order

granting summary judgment to Allstate Insurance Company in this

civil action.       Allstate was awarded judgment against Heldreth for

recovery of insurance proceeds paid to Heldreth’s mortgage holder.

We   have      reviewed    the   record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    See Allstate Ins. Co. v. Heldreth, No. CA-99-162-1 (N.D.W.

Va. May 22, 2003).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately      presented    in    the

materials       before    the    court    and    argument      would   not   aid    the

decisional process.




                                                                             AFFIRMED




                                           2